            Case 8:19-cr-00200-TDC Document 106 Filed 06/29/21 Page 1 of 3
                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA

                      v.

 Eric Eoin Marques                                                  Criminal Action No. TDC-19-0200

            Defendant.



                                                  SENTENCING ORDER

          (1)        On or before Friday, August 06, 2021 (not more than 40 days from the date of this order),

the Probation Officer shall provide the initial draft of the presentence report to counsel for the

Defendant for review with the Defendant. If the Defendant is in pretrial detention, defense

counsel may not provide a copy of the recommendations section of the presentence report to the

Defendant in advance of meeting to review the presentence report, and may not leave the

recommendations section of the presentence report with the Defendant once the review has taken

place. The Probation Officer shall also provide the initial draft of the presentence report to

counsel for the Government and file the report through CM/ECF.

          (2)        If counsel for either party intends to call any witnesses at the sentencing hearing,

counsel shall submit, in writing, to the Court and opposing counsel, on or before Friday,

September 03, 2021 (not less than 14 days before sentencing), a statement containing (a) the names of

the witnesses, (b) a synopsis of their anticipated testimony, and (c) an estimate of the anticipated

length of the hearing.

          (3)        Sentencing memoranda are not required unless a party intends to request a

sentence outside the advisory guidelines range on the basis of a non-guideline factor. If

submitted, they shall be filed with the Clerk and a copy delivered to chambers on or before


Sentencing Guidelines Order – Expedited (Rev. 06/2018)


                                                                1
         Case 8:19-cr-00200-TDC Document 106 Filed 06/29/21 Page 2 of 3
Friday, September 03, 2021 (not less than 14 days before sentencing). Copies of all memoranda must

be sent to the Probation Officer.

          (4)        Any motions relating to sentencing, including motions for a continuance, shall

be filed and delivered to chambers on or before Saturday, September 04, 2021 (14 days before

sentencing).    No motions for a continuance filed after this deadline will be granted absent

extraordinary circumstances. Any responses to motions shall be filed on or before September

10, 2021 (7 days before sentencing). No reply memoranda shall be filed.

          (5)        Any other written materials relating to sentencing, including but not limited to

letters or statements by the defendant, family members, victims, or others, shall be delivered to

chambers no later than Friday, September 03, 2021.

          (6)        If either party intends to seek a change in the defendant’s release status at

sentencing, including requiring the defendant to be taken into custody immediately following

sentencing, that party shall inform the Court, opposing counsel and the Pretrial Services Officer

on or before Friday, September 10, 2021 (3 days before sentencing). Failure to do so may result in

denial of the requested change.

          (7)        Sentencing shall be on 9/15/2021 at 2:00 p.m. (Either party may request an

extension of the sentencing date after the presentence report is filed if there are objections to

the presentence report which warrant further consideration and possible revision of the

report.)

          (8)        The presentence report, any revisions, and any proposed findings made by the

Probation Officer in the addendum to the report shall constitute the tentative findings of the

Court under section 6A1.3 of the sentencing guidelines. In resolving disputed issues of fact, the

Court may consider any reliable information presented by the Probation Officer, the Defendant,

or the Government, and the Court may issue its own tentative or final findings at any time before

Sentencing Guidelines Order – Expedited (Rev. 06/2018)


                                                               2
         Case 8:19-cr-00200-TDC Document 106 Filed 06/29/21 Page 3 of 3
or during the sentencing hearing.

          (9)        Nothing in this Order requires the disclosure of any portions of the presentence

report that are not discloseable under Federal Rules of Criminal Procedure 32.


                                                                                 /s/
June 29, 2021
                                                          Theodore D. Chuang
                                                          United States District Judge




Sentencing Guidelines Order – Expedited (Rev. 06/2018)


                                                              3
